Order modifying judgment of foreclosure and sale reversed upon the facts, without costs, and motion denied, without costs, upon the ground that the rights of Kelvinator Sales Corporation, respondent here, have been determined on the appeal in Hobart Holding Co., Inc., v. Fortwell Realty Corporation (post, p. 689), decided herewith, and the case is remitted to the Special Term for the entry of an order directing the referee to make and deliver to the purchaser a correction deed. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.